Citation Nr: 1702258	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for diabetes mellitus. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1974 to March 1976.  He was awarded the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an April 2012 rating decision, the RO increased the Veteran's disability rating for his diabetes from 20 percent to 60 percent, effective from June 9, 2005 for the entire appeal period.  As this was not a full grant of the benefit sought on appeal and the Veteran has not indicated that his appeal is withdrawn, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has been separately service-connected for complications of his diabetes mellitus, including diabetic nephropathy or renal dysfunction, coronary artery disease, peripheral neuropathy of the right leg, and peripheral neuropathy of the left leg.  The Veteran did file a notice of disagreement (NOD) with a May 2009 rating decision awarding him service connection for peripheral neuropathy of the bilateral lower extremities and assigning non-compensable ratings and a statement of the case (SOC) was issued in June 2009.  However, the Veteran did not perfect the appeal.  He has not appealed the rating decisions assigning separate evaluations for his renal dysfunction or coronary artery disease.  As such, these matters are not included in the present appeal and will not be addressed below.  

The claim for a TDIU has been added to this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In May 2011, March 2014, and June 2015 the Board remanded the claim for diabetes for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).    

FINDINGS OF FACT

1. The Veteran's diabetes mellitus does not result in any regulation of activities (avoidance of strenuous occupational and recreational activities). 

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.    
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2016).

2.  The criteria for an assignment of a TDIU have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations in connection with his claim in January 2009, April 2014, and March 2016. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Although the Veteran's representative has contended that the Veteran's disability has worsened since his last diabetes examination, he has provided no detail as to how it has worsened.  Cf. 38 U.S.C.A. § 5107 (a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim"). Rather, as laid out in the July 2016 Statement of Accredited Representative, it appears that the Veteran's representative is requesting a new examination merely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous examination inadequate").  Moreover, the most recent medical evidence addressing the Veteran's diabetes is less than a year old, it has been remanded by the Board three times previously, and this case is ten years-old.  Parenthetically, the generic assertion of worsening is buried in the midst of boilerplate language in the Veteran's representative's brief.  

Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.


III.  Increased Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes mellitus is rated pursuant to Diagnostic Code 7913. 38 C.F.R. § 4.119.  In this case, the RO rated the Veteran's diabetes mellitus as 60 percent disabling under the criteria of 38 C.F.R. § 4.119, DC 7913.  The Veteran asserts that a higher rating is warranted.   Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.   The next and highest rating for diabetes mellitus is 100 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Relevant to this appeal, the criteria for rating diabetes are "successive." Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 363.   Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.   In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.   Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria. The criteria for 60 and 100 percent ratings require "regulation of activities." See Middleton v. Shinseki, 727 F.3d 1172, 1178   (Fed. Cir. 2013).

In this case, the medical evidence shows that the Veteran has been treated for diabetes mellitus since at least March 2001 and his reported history notes onset as early as 1998.  See VA Treatment Records from March 2001-July 2006.  As noted, his diabetes is currently service-connected and rated as 60 percent disabling.   
The Veteran has consistently reported that his diabetes requires him to take more than one daily injection of insulin and the medical evidence reflects this fact, thereby satisfying the first criterion necessary for a higher disability rating.  See June 2006 Claim VA Form 21-526.  He has also reported following a decreased carbohydrate diet, consuming approximately 50 grams per meal, demonstrating that he is on a restricted diet due to his diabetes.  See January 2009 VA Examination.  

However, there is no medical evidence indicating that a physician advised the Veteran to restrict his activities in any way for the purpose of treating his diabetes.  During his January 2009 VA examination, the examiner noted that the Veteran "has had no activity restrictions...due to diabetes per se."  Additionally, during his April 2014 VA examination, the examiner marked that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  Finally, in a March 2016 VA Addendum Opinion, the examiner determined that the Veteran has no functional impairments due to his diabetes that would render him unable to do physical or sedentary employment, thereby confirming the lack of regulation of the Veteran's activities.  There is also no medical evidence showing episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year or weekly visits to a diabetic care provider.  See April 2014 VA Examination.  Nor does the record reflect the progressive loss of weight and strength.  See January 2009 VA Examination and April 2014 VA Examination.  

The record does reflects complications that are separately evaluated.  These include diabetic nephropathy or renal dysfunction, coronary artery disease, peripheral neuropathy of the right leg, and peripheral neuropathy of the left leg.  

Although the Veteran does meet some of the requirements necessary for a 100 percent disability rating for his diabetes mellitus, he does not meet them all.  As previously mentioned, the criteria for rating diabetes mellitus is successive, meaning that if a component is not met at any one level, the Veteran may only be rated at the level not requiring that component.  In the instant case, the Veteran does not meet the requirement regarding regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

The preponderance of the evidence shows that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 60 percent is therefore not warranted.  38 C.F.R. § 4.119, DC 7913.  Although the Veteran's representative makes a boilerplate argument regarding entitlement to extraschedular consideration via 38 C.F.R. § 3.321(b), the record does not support entitlement.  With the grant of TDIU due to the collective effect of his disabilities, the Veteran is now in receipt of total disability rating.  Moreover, the issue of entitlement to Special Monthly Compensation at the housebound rate is not raised; even if the Veteran's diabetes mellitus was rated as 100 percent disabling, the Veteran does not have an additional disability at 60 percent.  


IV. TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).
Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.

The Veteran is currently service-connected for diabetes mellitus with erectile dysfunction and retinopathy (rated as 60 percent disabling), diabetic nephropathy (rated at 30 percent disabling), coronary artery disease (rated at 30 percent disabling), and peripheral neuropathy of each lower extremity (rated at 10 percent disabling each).  His combined schedular rating is 80 percent disabling, which satisfies the schedular criteria for individual unemployability.  

The record shows that the Veteran has a high school diploma but does not suggest any further completed education or training.  While in service, his military operational specialty (MOS) was that of a rifleman.  See DD Form 214.  Post-service the Veteran worked for many years in a bakery and then for two years at a sanitation company, cleaning bathrooms, offices, and waxing floors.  See January 2009 VA Examination and June 2006 Claim VA Form 21-526.  He stated that he lost his employment with the sanitation company because of cobalt dust toxicity in his lungs and in his eyes.  The Veteran has not worked since 2003.  See January 2009 VA Examination.  In addition to the previously listed positions, the Veteran stated that he has experience as a forklift operator, carpenter, machine operator, and painter but asserts he has been unable to work since 2003 due to his service-connected disabilities.  See June 2006 Claim VA Form 21-526.   

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19.  Each position that the Veteran has held both during and after service required him to engage in physical activity/labor.  The record reveals that the Veteran has insulin dependent diabetes which causes bilateral peripheral neuropathy of the lower extremities.  He uses a walker to help with walking, but the numbness on the bottoms of his feet cause balance problems and difficulty walking or standing for prolonged periods.   His previous employment experience required the ability to stand or move around a lot while working.  The record does not reflect that he ever held a sedentary position, nor does it reflect that he has training and/or education to engage in these types of positions.  

A medical opinion provided by a VA examiner indicates that the Veteran's service-connected coronary artery disease limits his ability to perform strenuous physical employment activities.  Additionally, the numbness the Veteran experiences in his feet due to his bilateral peripheral neuropathy would make it difficult for him to engage in physical employment.  See March 2016 VA Addendum Opinion.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effects of his service-connected disabilities, specifically his coronary artery disease, diabetes mellitus, bilateral peripheral neuropathy of the lower extremities and diabetic nephropathy.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted.  
ORDER

Entitlement to an initial disability rating in excess of 60 percent for diabetes mellitus is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


